Citation Nr: 1004080	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include a heart attack or series of heart attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to October 
1968.  In addition, the Veteran was a member of the Reserves, 
during which he had periods of active duty for training 
(ACDUTRA) and inactive duty for training (IADUCTRA), until he 
was discharged in July 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), which 
denied the claim of entitlement to service connection for 
coronary artery disease.

This case was initially before the Board in April 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court) in August 2009.  The 
Joint Motion asked the Court to vacate and remand the Board's 
decision.  The Court granted the motion in August 2009 and 
the case has been returned to the Board.  

The Board notes that the Veteran's initial claim for service 
connection was for a heart condition.  The issue was 
originally construed as a claim for coronary artery disease.  
In the Joint Motion, the Court instructed the Board to 
interpret the Veteran's claim more broadly and therefore the 
issue now includes a claim for heart attacks.  The issue is 
as stated on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand requests that the Board determine 
when the Veteran was serving on ACDUTRA or IACDUTRA.  The 
Board notes that the period ending March 17, 2002, is the 
Veteran's last documented temporary duty.  The records 
already contain documentation of the Veteran's active and 
inactive duty for training up until that point, but beginning 
March 18, 2002 the list is incomplete regarding all verified 
periods of the Veteran's ACDUTRA or IACDUTRA.  The Board 
requests that the Veteran's periods of service be further 
clarified in accordance with the Joint Motion.  

The Board also requests that the Veteran be afforded a VA 
examination to determine whether his heart disability is 
service related.  It is noted that a veteran may be awarded 
service connection by showing that he currently has a 
disability resulting from a disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The term "active military, naval, or 
air service" includes active duty or any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain verification of all 
periods of the Veteran's ACDUTRA and 
INACDUTRA from the National Personnel 
Records Center (NPRC), the U.S. Air Force 
Reserve, or any other service department 
or agency deemed necessary.  Any records 
or information obtained must be made part 
of the claims folder.  If the search 
effort produces negative results, 
documentation to that effect should be 
placed in the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current heart disability 
to include coronary artery disease and 
heart attacks.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.

The examiner should report all current 
diagnoses.  For any heart disability 
found, the examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
heart disability was incurred in or 
aggravated by disease or injury during 
active duty or active duty for training 
period, and whether it is at least as 
likely as not that the Veteran's heart 
disability occurred as a result of an 
injury such as an acute myocardial 
infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during 
any inactive duty for training period.  
The examiner should provide a rationale 
for all conclusions.  If an opinion cannot 
be reached without resort to speculation, 
the examiner must so state and discuss 
why.

3.  After conducting any other development 
deemed appropriate, readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


